      Case 1:19-cv-00544-WFK-SJB Document 10-2 Filed 01/31/19 Page 1 of 1 PageID #: 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                  Eastern District
                                                __________         of of
                                                            District  New  York
                                                                         __________

                       Maria Santacruz                              )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                        Civil Action No. 19-cv-544 WFK-SJB
                                                                    )
    Blok Chocolatier LLC, Chocoholic Inc., Esther                   )
    Abraham, Zasha Abraham and Shulem Prero,
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Esther Abraham
                                       445 Park Avenue, Suite 228
                                       Brooklyn, NY 11205




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Slater Slater Schulman LLP
                                       445 Broad Hollow Road, Suite 334
                                       Melville, New York 11747




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                            DOUGLAS C. PALMER
                                                                            CLERK OF COURT


Date:       1/31/2019                                                         s/Kimberly Davis
                                                                                      Signature of Clerk or Deputy Clerk
